Abatement Order filed April 18, 2013




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-12-00825-CV
                                    ____________

                     JAMES CHARLES SMITH, Appellant

                                          V.

                PIONEER HOMES BUILDERS, INC., Appellee


                    On Appeal from the 133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-57739

                             ABATEMENT ORDER

      According to information provided to this court, this appeal is from a
judgment signed August 28, 2012. Appellant filed a notice of appeal on August
31, 2012. Appellant filed an affidavit of indigence in this court. See Tex. R. App.
P. 20.1(h). The district clerk filed a contest to appellant’s affidavit of indigence.

      The Rules of Appellate Procedure permit appellant to file an affidavit of
indigence in the appellate court. If the affidavit is filed in an appellate court, and a
contest is filed, the court may refer the matter to the trial court with instructions to
hear evidence and grant the appropriate relief. Tex. R. App. P. 20.1(h)(4).

      Accordingly, we refer the matter to the trial court and ORDER the trial
court to hold a hearing and make written findings as to whether appellant is
entitled to proceed without payment of costs.

      The court reporter shall file a reporter=s record from the hearing and any
exhibits admitted at the hearing on the contest to appellant=s claim of indigence.
The record of the hearing and the trial court’s written findings shall be filed with
the clerk of this court on or before 30 days from the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
the trial court’s ruling on indigence has been completed. The court will also
consider an appropriate motion to reinstate the appeal filed by any party. It is the
responsibility of any party seeking reinstatement to request a hearing date from the
trial court and to schedule a hearing in compliance with this court’s order. If the
parties do not request a hearing, the court coordinator of the trial court shall set a
hearing date and notify the parties of such date.



                                       PER CURIAM